PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/788,227
Filing Date: 30 Jun 2015
Appellant(s): MA et al.



__________________
Ali Assar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 rejected under 35 U.S.C. 101
(2) Response to Argument
Rejections under 35 U.S.C. 101
Appellant argues that claims are not directed to an abstract idea.  The Examiner respectfully disagrees.
Appellant alleges that the claims improves the technological process of tracking user activities across mobile application on a plurality of mobile devices and determining whether to expand a mobile advertisement campaign to a second mobile application without knowing user identity.  As evidence, the Appellant points to paragraph [0003] which states, in part, “Comparing to advertising on web site, advertising on mobile applications faces new challenges including difficulty in tracking user activities on different mobile devices.  Thus, there is a need to develop methods and systems to help advertisers to improve mobile advertising campaigns without knowing user identity.”   Next, the Appellant points to paragraph [0004], which states “Different from conventional solutions, the disclosed system solves the above problem by building a database including mobile application profiles based on contextual neutral performances without user identity information.”  Finally, paragraphs [0033], [0034], and [0095] of the specification state, in part, “One of the technical problems solved by the disclosure is a lack of robust and reliable method to track user activities in different mobile apps.  On mobile app, each developer may have her/his own ways of tracking user activities, it is hard to keep track with what the activities mean without knowledge from the mobile app developer and no mobile app log documents.”, “Further, on mobile devices, different from desktops, the conventional computer system cannot track user activities by cookie mapping, or user login ID on a specific web site.  On mobile devices, it becomes more complicated as no standard ways to have a user ID for each mobile app”, and “From the forgoing, it can be seen that the present embodiments provide a computer system that optimizes mobile campaign without knowing user identity by building a database including mobile app profiles for mobile apps.  The computer system provides a solution to measure app quality and ads quality in any app.  The computer system further estimates the performance of a second mobile app which is not in the current campaign delivery inventory at least partially using the mobile application profile”, respectively.  The Examiner notes that the specification provides no indication as to how the invention solves the alleged problem of tracking user activities.  There is no non-abstract explanation in the claims as to how the building of a database of mobile application profiles without user identity information is achieved and solves this alleged problem.  In other words, how does storing anonymous data solve the problem of tracking user activities on different mobile devices? And how, in non-abstract terms, is this achieved?  (See, e.g., Two-Way Media, 874 F.3d at 1337 (“The claim [before the court] requires the functional results of ‘converting,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating records,’ but does not sufficiently describe how to achieve these results in a non-abstract way.”); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017) (“IV argues that the claims set Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016) (“The patents claim systems including menus with particular features. They do not claim a particular way of programming or designing the software to create menus that have these features, but instead merely claim the resulting systems.”). As cited in IN RE: SARADA MOHAPATRA, 2020-1935. Appeal from the United States Patent and Trademark Office, Patent Trial and Appeal Board in No. 14/270,644. Decided: February 5, 2021.)
Further, the claims appear to be completely unrelated to providing an improvement.  For example, claim 1’s only limitations regarding the tracking of user activities states “obtaining, via a network connection between a server and at least one mobile device, mobile application data about a mobile application from the at least one mobile device” and “using the mobile application data to obtain mobile device identifications, wherein the mobile device identifications comprise code configured to conceal personal identification information of one or more users associated with the at least one mobile device”.  These limitations are analogous to receiving anonymized data and do not sufficiently describe how to achieve these results in a non-abstract way.  The mere receiving of anonymized data does not provide a technical improvement.  Moreover, even if the limitations determined whether to expand a mobile advertisement campaign to a second mobile application without knowing user identity, it is not a technical improvement. Instead, if anything, it merely provides an improvement to a business method.  It is also noted that the claimed “mobile device identifications” amount to digital numbers. See paragraph [0047] of the Specification which recites in part: “The mobile application data may The mobile device identifications may be a code that is configured to conceal personal identification information of the users. For example, the code may be a pure digital code, a partially digital code, or any other code understandable by a computing device.”
In fact, the Appellant’s statement that the claims “determine to expand a mobile advertisement campaign…” is further evidence that the claims are directed to an advertising activity, which falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  A simple analog example of the Appellant’s claims would be determining that a percentage of the viewing audience of “Days of Our Lives” also watches “General Hospital” based on anonymous focus groups, and determining to also air the ads shown during “Days of Our Lives” during “General Hospital” as well.   
Based on at least the above, it is evident that the claims are directed to an abstract idea.
Appellant argues that the claims are patent eligible based on DDR Holdings, LLC v. Hotels.com et al. (DDR). 113 USPQ2d 1097 (Fed. Cir. 2014).  The Examiner respectfully disagrees.
Appellant alleges that the claims are rooted in technology.  The expansion of a mobile advertisement campaign to a second mobile application without knowing user identity is not a solution to a problem rooted in technology. The fact that the steps are performed by generic
Appellant argues that claims 1, 9, and 17 are not merely automation of manual processes
Appellant argues that the claims do not merely use a generic computer to perform what a person would otherwise do by hand.  Appellant states that “Present claims 1, 9, and 17 are directed to a method or a system that efficiently use mobile application data of computing devices on a network to determine whether to expand a mobile advertisement campaign from a first mobile application to a second mobile application and provide relevant content to the users without requiring knowledge of user identity.”  The Appellant has essentially described a process that entails a human determining to expand ad campaign based on obtained data (i.e. mental process and advertising activity).  Further, the claims do indeed recite the use of generic computers (see at least Figs. 1-3 and associated text). 
Appellant argues that the rejection fails to comply with the “2019 Revised Patent Subject Matter Eligibility Guidance” released by the USPTO on January 4, 2019
Regarding Prong One of Step 2A, the Appellant has merely restated the claim limitations and made a conclusory statement that the claims do not recite a judicial exception.  The Examiner respectfully disagrees, as the previous Office Action found that the claims were directed to the “Mental Processes” and “Certain Methods of Organizing Human Activity” based on the analysis indicated by the guidance.
improvements to the technical field of optimizing campaigns without knowing user identity.  As indicated above, it was found that the alleged improvement is not technical in nature, and is instead merely an improvement to a business method. The claims do not sufficiently describe how to achieve the alleged results in a non-abstract way.  
Examiner notes that Appellant has provided no evidence that the rejection has failed to comply with the guidance.
Appellant argues that claims are similar to Example 45.  The Examiner respectfully disagrees.
The Examiner notes that this argument was previously addressed in the Office Action dated 12/06/2019.  As stated in said action, “Claim 2 of Example 45 was found eligible for more than merely controlling the operation of the injection molding apparatus. The Appendix states, in part “As explained in the specification, because the claimed controller opens the mold and ejects the molded polyurethane at the time when the target percentage of cure is reached, the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance.” In the instant application, the claims do not avoid any technical problem whatsoever, as stated above.” In addition, the fact patterns of Example 45 and the present case are not analogous. 
Appellant argues that the claims recite Significantly More under Alice Step 2B.  
Appellant alleges that the claims use a non-conventional and non-generic arrangement of elements similar to Bascom.  The Examiner respectfully disagrees. The procedure for determining if the claims amount to significantly more include identifying whether there are any obtaining, via a network connection between a server and at least one mobile device, mobile application data about a mobile application from the at least one mobile device” and “providing, via a second network connection between the server and a second mobile device having the second mobile application, the mobile advertisement for display in the second mobile application based upon the selection of the second mobile application” do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional functions. The steps are conventional as evidenced by OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The instant limitations merely receive and transmit data (i.e. mobile application data and mobile advertisement) over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claim is not found to be patent eligible.”
Appellant argues that the rejection entirely fails to address the subject matter of the dependent claims both individually and in combination with claims from which such claims depend.
The Examiner respectfully disagrees, as the claims were properly addressed based on the guidance.  Further, the applicant must not “guess at which abstract idea” as the Applicant alleges, as the Office Action clearly states that the dependent claims are directed to the same abstract idea as the independent claims.
Appellant argues that OIP Techs., Inc. v. Amazon.com, Inc. (Fed. Cir. 2015) does not apply
	Appellant incorrectly argues that OIP Techs was presented to suggest that the claims were directed to an abstract idea.  The purpose of OIP Tech was to provide evidence that the “obtaining” and “providing” steps were well-understood, routine and conventional functions.  Therefore Appellants argument is moot.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681     
                                                                                                                                                                                                   /CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an